DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
Claims 3-6, 8 and 20 are cancelled. Claim 21 is newly added. Claims 1, 9 and 17 are independent claims. Claim 1 is amended. Claims 9-19 are withdrawn. Claims 1, 2, 7 and 21 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "at temperatures beginning at 150 degrees Celsius", which is not disclosed in the specification as originally filed. Specifically, nowhere in the 2, HCl, Cl2 and Ar with a gas ratio of the dilution gas to the source gas ranging from 5 to 1000 at temperatures beginning at 150 degrees Celsius.” Claims 2, 7 and 21 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “… a type IV semiconductor containing forming gas selected from the group consisting of silane (SiH4), dichlorosilane (DCS), SiF4, SiCl4 and combinations thereof … a deposition source gas …” constitutes an indefinite subject matter. It is not clear whether the “deposition source gas” refers/relates to the “type IV semiconductor containing forming gas selected from the group consisting of silane (SiH4), dichlorosilane (DCS), SiF4, SiCl4 and combinations thereof”. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2, 7 and 21 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivoththaman et al (US 20080000521 A1, “Sivoththaman"),
3) comprising phosphorus to silane (0050) (apparently having a ratio of dopant gas to silane), diluting the silane with a dilution gas H2 for an n-doped Si film epitaxial growth process (at the deposition temperature less than 450 ºC, or between 150 and 250 centigrade) (0047-0050 and 0053-0054) (apparently having a ratio of the dilution gas to the source gas silane). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). 
Sivoththaman teaches a gas ratio of dopant source PH3 to the silicon source gas SiH4 and a gas ratio of the dilution gas H2 to the silicon source gas SiH4 as addressed above, but does not explicitly teach the instantly claimed the gas ratio of dopant source PH3 to the silicon source gas SiH4 ranging from 5 to 8, and the gas ratio dilution gas H2 to silicon source gas SiH4 of 5 to 1000. However Sivoththaman (abstract, 0015, 0050, 0051, 0053, and claim 1) teaches that in the process of the deposition, the amount of H2 (dilution gas) affects the crystallinity of the deposited layer, the dopant amount affects the conductivity of the deposited layer, thus the parameters during the deposition process should be properly controlled and 2 to the source gas SiH4. Thus it would have been obvious that one of ordinary skill in the art at the time of invention would have modified/optimized the ratios in Sivoththaman, and obtained various gas ratios including the instantly claimed the ratio of dopant (phosphine) to silane of 5 to 8, and the ratio of the dilution gas to the source gas of 5 to 1000, in order to control the layer crystallinity of the deposited silicon layer, which has desired conductivity or resistance, by conducting routine experimentation of a result effective variable. MPEP 2144.05 (II) (A-B). Furthermore, it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Sivoththaman teaches a similar epitaxy method as instantly claimed as addressed above, “providing facetted epitaxial silicon in direct contact with the crystalline silicon substrate” is reasonably expected because a similar process/ method is expected to produce similar results/effects. It is well established that a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 
Regarding claim 2, Sivoththaman teaches that the silicon epitaxial deposition includes a radio frequency (RF) PECVD process (0046-0052).
Regarding claim 21, Sivoththaman teaches the diluting the deposition source gas with said dilution gas including said at least one of H2, HCI, Clo and Ar with said gas ratio of the dilution gas to the source gas ranging from 5 to 1000 as addressed above, and further teaches the temperature of less than 450 ºC or between 150 and 200 centigrade (0047-0049 and 0053-0054), reading on the instantly claimed 150 degrees Celsius. Overlapping ranges are prima facie obvious. See MPEP 2144.05 I.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivoththaman as applied to claim 1 above, or in the alternative, being unpatentable over Sivoththaman in view of Bauer et al (US 20060234504 A1, “Bauer”).
Regarding claim 7, Sivoththaman teaches that the dopant atoms are selected from the group comprising phosphorous and boron (claim 15); “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). It is also known in the art that both n-type and p-type .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 7 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8486797 B1 (‘797) in view of Bauer et al (US 20060234504 A1, “Bauer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant claims and the ‘797 is that the instant application claims recites a specific ratio of dopant gas to forming gas. However Bauer teaches that the flow rates of the dopant gas and the silicon containing precursor are variable and controllable in order to provide desired conductivity of crystalline silicon having an improved surface quality (Bauer 0011, 0086-0090, 0120, 0125, 0151, claims 9, 10 and 15). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified ‘797/Bauer, and obtained various flow rates and ratios of n-type dopant to silicon precursor including the instantly claimed “ratio of from 5 to 8” in order to provide desired conductivity of crystalline silicon having improved surface quality, by conducting routine In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 2, 7 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 11, 15-16 and 17 of U.S. Patent No. 8642378 B1 (‘378) in view of Bauer et al (US 20060234504 A1, “Bauer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘378 teach all of the instantly claimed limitations except a specific ratio of dopant gas to forming gas. However Bauer further teaches that the flow rates of the dopant gas and the silicon containing precursor are variable and controllable in order to provide desired conductivity of crystalline silicon having an improved surface quality (Bauer 0011, 0086-0090, 0120, 0125, 0151, claims 9, 10 and 15). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bauer, and obtained various flow rates and ratios of n-type dopant to silicon precursor including the instantly claimed “ratio of from 5 to 8” in order to provide desired conductivity of crystalline silicon having improved surface quality, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). Furthermore it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 2, 7 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9231146 (‘146) in view of Bauer et al (US 20060234504 A1, “Bauer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant claims and the ‘146 claims requires a specific gas ratio. However, Bauer teaches that the flow rates of the dopant gas and the silicon containing precursor are variable and controllable in order to provide desired conductivity of crystalline silicon having an improved surface quality (Bauer 0011, 0086-0090, 0120, 0125, 0151, claims 9, 10 and 15). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bauer, and obtained various flow rates and ratios of n-type dopant to silicon precursor including the instantly claimed “ratio of from 5 to 8” in order to provide desired conductivity of crystalline silicon having improved surface quality, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). Furthermore it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 2, 7 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10011920 (‘920) in view of Bauer et al (US 20060234504 A1, “Bauer”). Although the claims at issue are the difference between the instant claims and the ‘920 claims is that the ‘920 teaches a III-V substrate material, and instant application claims a silicon substrate. However it is known in the art that III-V material is used as a substrate for epitaxially growing silicon film as taught by Bauer (0059-0061). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified ‘146 per teachings of Bauer in order to provide suitable substrate materials for epitaxially growing semiconductor films. Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. 
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that Claim 1 ”… recite that the claimed epitaxial deposition method provides “facetted epitaxial silicon in direct contact with the crystalline silicon substrate” at low temperatures, hence providing a low temperature epitaxial deposition process. The applied references fail to teach or suggest at least these elements of claim 1,” have been considered, but not found persuasive. As addressed above, the reference to Sivoththaman teaches a similar epitaxy method/ process as instantly claimed. Therefore,  “providing facetted epitaxial silicon in direct contact with the crystalline silicon substrate” is reasonably expected because a similar process/method is expected to produce similar results/effects. It is well established 
Applicant’s arguments based on paragraphs [0062], [0063] and [0069] of Sivoththaman that “… Sivoththanman et al. specifically disclaims the ability to form “”facetted epitaxial silicon in direct contact with the crystalline silicon substrate” have been considered, but not found persuasive. It is firstly noted that Sivoththaman does not disclaims the ability to form “”facetted epitaxial silicon in direct contact with the crystalline silicon substrate”. It should be further noted that the examiner does not rely on the applicant’s argued paragraphs [0062], [0063] and [0069] of Sivoththaman to address the limitations recited in the instant claim 1. It should be noted that the rejection is over prior arts’ broad disclosure instead of preferred embodiments. See MPEP 2123. It is well established that Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, consult In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested 
Applicant’s arguments that the secondary reference to Baur et al. fails to teach or suggest the limitations recited in claim 1, have been considered, but not found persuasive. It should be noted that the primary to Sivoththaman already meets claim 1 as addressed above, and Baur does not applied to the rejection of claim 1. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HUA QI/Primary Examiner, Art Unit 1714